The Court
(Ti-iruston, J., absent,)
overruled the motion in arrest of judgment; because the forfeiture accrues upon the conviction, and the conviction is to be by indictment, according to the express words of the Act of Maryland of T797, c. 110, as well as by the Act of Congress of the 3d of March, 1801,, [2 Stat. at Large, 115.] No other mode of recovering the penalty is given by either of those statutes; and the practice has been, uniformly, both in Maryland arid in this district, to render judgment for the.penalty, upon conviction upon indictment under that statute.
The counsel for the defendant contended, that, as half of the penalty was, by the statute of Maryland, to be applied to the use of- the cbunty, and the other half to the person who should prosecute .and. sue for the same ; the penalty could only be recovered by an action of debt by the informer and the United Slates.
But the statutes upon which the cases which were cited by the defendant’s counsel, were decided, prescribed the mode of recovery to be by any person who will sue for the same. ' Such is also-.the provision of the Test Act, 25 c. 2, ch. 2, §5, upon which the information was founded in the ease of Story v. Pleasaunce, 1 Lutw. 159.
Motion overruled. See also United States v. Simms, 1 Cranch, 252.